internal_revenue_service department of the treasury number release date index number washington d c person to contact refer reply to cc te_ge eo2 - plr-165808-02 date date telephone number legend corporation state a dear this is in reply to a letter dated date requesting a ruling that the income of corporation is excludable from gross_income under sec_115 of the internal_revenue_code facts corporation is organized under the not-for-profit corporation law of state a its purpose is to improve the operations of the utility businesses to be owned or operated by its members corporation will operate electricity generating facilities and provide planning and purchasing services in connection with members’ electricity generating functions any member may elect to participate in some of corporation’s projects and not participate in others the taxpayer represents that each of the current members is a political_subdivision of a state for federal_income_tax purposes all future members must be either political subdivisions of a state or entities the income of which is excludable as gross_income under sec_115 if a member ceases to be a political_subdivision of a state or an entity the income of which is excludable as gross_income under sec_115 it plr-165808-02 shall cease to be a member of corporation currently corporation has four members corporation is governed by a board_of directors each member appoints one director and has the power to remove with or without cause the director it appoints a director must be an officer_or_employee of the appointing member each new member will be assessed an appropriate capital_contribution each member will also make annual contributions to corporation based on corporation’s operating budget as determined by its board corporation is required to submit to each member an accrual basis balance_sheet together with an accrual basis profit and loss statement monthly within days after the end of its fiscal_year corporation is required to have its independent certified_public_accountant provide each member full detailed certified financial statements showing the assets liabilities properties net_worth net_revenues net expenses and net_income for the fiscal_year corporation’s articles of incorporation provide that no part of its net_earnings will inure to the benefit of any private person if a member voluntarily withdraws corporation is required to return the amount contributed by the departing member plus such departing member’s share of margins and other revenue recognized less its fair share of liabilities and expenses and less all amount previously distributed to it in the event corporation dissolves any assets remaining after corporation satisfies its obligations will be distributed to its members law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision thereof in revrul_77_261 1977_2_cb_45 income from an investment fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its participating political subdivisions is excludable from gross_income for federal_income_tax purposes under sec_115 the ruling indicates that the statutory exclusion was intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of a corporation or other entity engaged in the operation of a public_utilities or the performance of some governmental function that accrued to either a state or municipality the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and which are within the ambit of a sovereign to properly conduct in revrul_90_74 1990_2_cb_34 the service determined that the income of an organization formed funded and operated by political subdivisions to pool various risks casualty public liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 in revrul_90_74 private interests neither materially participate in the organization nor benefit more than incidentally from the organization plr-165808-02 by facilitating the cost effective production and transmission of electrical power a basic utility by public_utilities corporation performs an essential_governmental_function the net_income of corporation accrues to solely to entities that are political subdivisions of a state or to entities the income of which is excludable from gross_income under sec_115 other than incidentally as compensation_for goods and service no part of corporation’s income will be distributed to any party other than a political_subdivision of a state or an organization the income of which is excluded from gross_income under sec_115 upon the dissolution of corporation its assets shall be distributed to its members the income of corporation is derived from an essential_governmental_function and accrues to a political_subdivision of a state or to an entity the income of which is excludable from gross_income under sec_115 accordingly the income of corporation is excludable from gross_income for federal_income_tax purposes under sec_115 conclusions corporation’s income is excludable from gross_income under sec_115 except as specifically provided otherwise no opinion is expressed on the federal tax consequences of any particular transaction this ruling is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file we are sending a copy of this letter to your representatives sincerely elizabeth purcell chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities enclosures
